Citation Nr: 0803749	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  06-37 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a bowel disability, 
including as due to an undiagnosed illness.

2.  Entitlement to an increased (compensable) disability 
rating for status-post surgery of the left foot, third 
metatarsal.

3.  Entitlement to service connection for residuals of carpal 
tunnel release of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and M. A. H.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from January 1983 to July 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, denied the 
veteran's claim of entitlement to service connection for a 
bowel disability.  

A June 2007 rating decision denied the veteran's claim of 
entitlement to an increased disability rating for his left 
foot disability, as well as denied service connection for his 
right wrist disability.

Unfortunately, however, further development of the evidence 
is required before the Board can adjudicate the veteran's 
claims of entitlement to an increased disability rating for 
his left foot disability and entitlement to service 
connection for a right wrist disability.  So, regrettably, 
these claims are being remanded to the RO via the Appeals 
Management Center (AMC).  VA will notify him if further 
action is required on his part.

In addition, in an August 2007 statement, the veteran also 
raised a claim of entitlement to nonservice-connected 
pension.  However, it has not been adjudicated by the RO, nor 
developed for appellate consideration.  As such, it is 
referred to the RO for appropriate action.




FINDING OF FACT

Competent clinical evidence of record establishes that a 
bowel disability was initially demonstrated years after 
service and has not been shown to be etiologically related to 
the veteran's service in the military.


CONCLUSION OF LAW

A bowel disability, to include as due to undiagnosed illness, 
was not incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1117, 1118, 1131, 1137, 
5103A, 5107(b), 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309, 3.317 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of January 2004 and August 2005 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate his claim for service connection.  These letters 
also informed him of his and VA's respective duties for 
obtaining evidence, as well as requested that the veteran 
submit any additional evidence in his possession pertaining 
to his claim. 

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  However, because the instant decision 
denies the veteran's claim for service connection, no 
disability rating or effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of an initial, appropriate VCAA notice.  As such, 
there was no defect with respect to timing of the VCAA 
notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA medical records, 
and private medical records.  Additionally, the claims file 
contains the veteran's own statements in support of his 
claim, including a transcript of the veteran's testimony at a 
hearing before the undersigned Veterans Law Judge (VLJ).  The 
Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

VA shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest:  during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or to 
a degree of 10 percent or more not later than December 31, 
2011; and by history, physical, examination, or laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a); 71 Fed. Reg. 75669 
- 75672 (Dec. 18, 2006).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following):  an undiagnosed illness; a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines by 
regulations to be service-connected.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(1)(i).  Signs or symptoms that may be 
manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, unexplained rashes or other 
dermatological signs or symptoms, headaches, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

On July 6, 2001, the Secretary of VA, under the relevant 
statutory authorities, determined that, at that time, there 
was no basis for establishing a presumption of service 
connection for any illness suffered by Gulf War veterans 
based on exposure to depleted uranium, sarin, pyridostigmine 
bromide, and certain vaccines.  See 66 Fed. Reg. 35,702-10 
(July 6, 2000) and 66 Fed. Reg. 58,784-85 (Nov. 23, 2001).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a bowel disability, 
including as due to an undiagnosed illness, so this claim 
must be denied.  38 C.F.R. § 3.102.  

The veteran's service medical records do not show that the 
veteran complained of or was treated for bowel or digestive 
complaints during his military service.  An April 1991 report 
of medical examination for retirement from active duty 
indicated a normal clinical evaluation of the abdomen, 
viscera, anus, rectum, and endocrine and genito-urinary 
systems.  In a report of medical history completed in 
November 1991, shortly after his separation, the veteran 
denied that he had experienced frequent indigestion, stomach 
or intestinal trouble, recent gain or loss of weight, and 
rectal disease.  This is probatively significant and given a 
lot of weight and credibility because this was at a time 
contemporaneous to the alleged incident in question.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  It 
stands to reason that, if he indeed had any problems, as he 
is now alleging, then he would have at least mentioned this 
during this military examination.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . ."). 

Additionally, there is no objective evidence of continuance 
of symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
particular, there is no evidence that the veteran received 
treatment for any abdominal, bowel, or digestive problems 
until 2001, essentially a decade after his discharge from the 
military in July 1991.  The gastrointestinal symptoms have 
been variously diagnosed as duodenitis, pyrosis, 
gastroenteritis, diarrhea, irritable bowel syndrome, and 
obscure abdominal pain of unknown etiology.  

The Board acknowledges that the veteran's treating physician, 
G. S. C., M.D., reported in letters dated in October 2004, 
and July 2007, that the symptoms of the veteran's irritable 
bowel syndrome were triggered by Gulf War syndrome.  However, 
Dr. C did not provide a rationale for his opinion, or 
otherwise refer to any credible supporting evidence that the 
veteran's bowel disability was related to his service.  See 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board is 
not required to accept unsubstantiated or ambiguous medical 
opinions as to the origin of the veteran's disorder).  See 
also Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Court 
rejected a medical opinion as "immaterial" where there was 
no indication the physician had reviewed relevant service 
medical records or any other relevant documents that would 
have enabled him to form an opinion on service connection on 
an independent basis).  Similarly, Dr. C appears to have 
based his opinion on the history as related by the veteran, 
and not a review of the entire claims file.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of 
lay history, unenhanced by any additional medical comment, 
does not constitute competent medical evidence).  Thus, the 
probative value of the veteran's treating provider's opinion 
is diminished.  

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran developed the 
claimed disorder during or as a result of his service in the 
military.  See Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).  The Board notes that, in the 
absence of demonstration of continuity of symptomatology, or 
a competent nexus opinion, the initial demonstration of 
current disability years after service is too remote from 
service to be reasonably related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, irritable bowel syndrome, diarrhea, 
gastroenteritis, and duodenitis, as the veteran has been 
variously diagnosed, are known clinical diagnoses.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  Consequently, 
service connection for a bowel disability, to include as the 
result of an undiagnosed illness, must be denied.  

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
his bowel disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  See, too, Savage v. Gober 10 Vet. App. 
at 495-498.  Because of this, his allegations, alone, have no 
probative value without medical evidence substantiating them.  
In view of the foregoing, the Board finds that the record 
does not contain competent evidence of a causal relationship 
between the current bowel disability and the veteran's 
military service.  As the preponderance of the evidence is 
against his claim, the benefit-of-the-doubt rule does not 
apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for a bowel disability, 
including as due to an undiagnosed illness, is denied.


REMAND

As previously discussed, the RO, in a June 2007 rating 
decision, denied the veteran's claim for an increased 
(compensable) rating for status-post surgery of the left 
foot, third metatarsal, as well as denied his claim of 
entitlement to service connection for residuals of a carpal 
tunnel release of the right wrist.  In a July 2007 statement, 
the veteran indicated that he disagreed with the RO's June 
2007 rating decision as to these matters.  This constitutes a 
timely notice of disagreement (NOD) with the RO's June 2007 
rating decision.  So these claims must be remanded to the RO 
for issuance of a statement of the case (SOC).  See Manlincon 
v. West, 12 Vet. App. 238, 240-241 (1999).  The veteran also 
must be given an opportunity to perfect an appeal to the 
Board concerning these additional issues by submitting a 
timely substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 
20.302, 20.303, 20.304, 20.305.

In the veteran's aforementioned July 2007 notice of 
disagreement, the veteran requested a hearing before a 
Decision Review Officer of the RO.  The Board points out 
that, as the veteran has not yet perfected his appeal as to 
the issues of entitlement to an increased (compensable) 
rating for status-post surgery of the left foot, third 
metatarsal and his claim of entitlement to service connection 
for residuals of a carpal tunnel release of the right wrist, 
the Board does not yet have jurisdiction to consider his 
appeal.  Nevertheless, the veteran is entitled to an 
opportunity for a hearing before a Decision Review Officer 
(DRO) of the RO.  See 38 C.F.R. §§ 20.700, 20.704 (2007).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the veteran for a DRO 
hearing at the RO unless otherwise 
indicated by the veteran.  Notify him of 
the date, time and location of his 
hearing and place a copy of the hearing 
notice letter in the claims file.  If the 
veteran fails to appear for the scheduled 
hearing, or otherwise indicates he no 
longer desires such a hearing, such 
should be documented in the record.  If a 
DRO hearing is conducted, readjudicate 
the claim for an increased (compensable) 
rating for status-post surgery of the 
left foot, third metatarsal and his claim 
of entitlement to service connection for 
residuals of a carpal tunnel release of 
the right wrist, with consideration of 
the additional testimony evidence.  If 
any benefit sought remains denied, the RO 
should issue a statement of the case and 
afford the appropriate opportunity to 
respond.  The veteran  must be advised 
that a timely substantive appeal (e.g., a 
VA Form 9) concerning this additional 
issue must be received in order to invoke 
the Board's appellate consideration.  

2.  If a DRO hearing is not desired 
and/or conducted, the RO must provide the 
veteran a statement of the case with 
respect to his claim for an increased 
(compensable) rating for status-post 
surgery of the left foot, third 
metatarsal and his claim of entitlement 
to service connection for residuals of a 
carpal tunnel release of the right wrist.  
The veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of these issues to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  

If, and only if, the appellant submits a 
timely substantive appeal concerning 
these additional issues should the claims 
be forwarded to the Board for appellate 
consideration.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


